United States District Court ¢
Northern District of California

oO Oo NO AH Fk WY HH

b> bo Ww bo nN Nw bh bo bt —_ — — — — — — — ry —
oo ~ an a aS td bo _ oa oO oo ~ n Ww a Ww bo — OQ

 

 

Case 5:17-cv-06734-LHK Document 190 Filed 06/14/19 Page1of3
Case 5:17-cv-06734-LHK Document 184 Filed 06/14/19 Page i of 3

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION
JEFFERY DEAN BLACK, Case No. 17-CV-06734-LHK
Plaintiff, VERDICT FORM

v.

IRVING MATERIALS, INC.,
Defendant.

 

Dated: June 14, 2019 , i Koh

 

 

LUCY H. KOH
United States District Judge

Case No. 17-CV-06734-LHK
VERDICT FORM

 
United States District Court
Northern District of California

w

a DW

10
11
12

14
15
16
17
18
19
20
21
2
23
24
25
26
27
28

 

 

Case 5:17-cv-06734-LHK Document 190 Filed 06/14/19 Page 2 of 3

Case 5:17-cv-06734-LHK Document 184 Filed 06/14/19 Page 2 of 3

We, the jury, unanimously agree to the answers to the following questions and return them under
the instructions of this Court as our verdict in this case.

MR. BLACK’S CLAIM FOR DECLARATORY RELIEF (15 U.S.C. §§
1114(2)(D)(V), 1125(D)(1)(B) GD)

Question 1: Has Mr. Black proven by a preponderance of the evidence that Mr. Black did not
violate the Anti-Cybersquatting Consumer Protection Act?

Yes | | No

Proceed to Question 2.

IRVING MATERIAL INC.’S CLAIM FOR VIOLATION OF THE ANTI
CYBERSQUATTING CONSUMER PROTECTION ACT

Question 2: Has Irving Materials Inc. proven by a preponderance of the evidence that Mr. Black
violated the Anti-Cybersquatting Consumer Protection Act?

Yes No

If you checked “Yes” for Question 2, proceed to Question 3. If you checked “No,” do not answer
the remaining questions, sign the verdict form, and notify the Courtroom Deputy.
MR. BLACK’S SAFE HARBOR DEFENSE

Question 3: Has Mr. Black proven by a preponderance of the evidence the Safe Harbor defense?

Yes No

Proceed to Question 4.

MR. BLACK’S LACHES DEFENSE

Question 4: Has Mr. Black proven by a preponderance of the evidence the laches defense?

Yes No

If you checked “Yes” for Questions 3 and/or 4, then do not answer Question 5, sign the verdict
form, and notify the Courtroom Deputy. If you checked “No” on Questions 3 and 4, then proceed
to Question 5.

Case No. 17-CV-06734-LHK
VERDICT FORM

 
United States District Court
Northern District of California

22
23
24
25
26
27
28

 

 

Case 5:17-cv-06734-LHK Document 190 Filed 06/14/19 Page 3 of 3
Case 5:17-cv-06734-LHK Document 184 Filed 06/14/19 Page 3 of 3

DAMAGES

Answer Question 5 only if you: (1) checked “Yes” to Question 2, and (2) checked “No” to
Questions 1, 3 and 4.

Question 5: If Irving Materials Inc. is entitled to statutory damages, then in what amount?

 

Dated: & ;

 

ee) : ~~

Case No. 17-CV-06734-LHK
VERDICT FORM

 
